     Case 4:20-cv-01897 Document 5-12 Filed on 06/19/20 in TXSD Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

JAMES K. COLLINS, M.D.                       §
    Plaintiff,                               §
                                             §
V.                                           §         Civil Action No. 4:20-CV-01897
                                             §
D. R. HORTON-TEXAS, LTD.                     §
      Defendant.                             §


                                   FINAL JUDGMENT

        1.       D. R. Horton-Texas, Ltd.’s Motion to Dismiss is granted.

        2.       James K. Collins, M.D.’s case is dismissed.

        SIGNED on ______________________________, 2020, at Houston, Texas.



                                          ______________________________________
                                          Lynn N. Hughes
                                          United States District Judge




4794-038 Final Judgment                                                         Page 1 of 1
